Seevers, J.
Among the questions certified for our consideration is one in substance as follows: Has the district court jurisdiction to try and determine a replevin cause under the circumstances above stated? This is the only question we feel called on to determine.
The circuit court has “exclusive jurisdiction in all appeals and writs of error from inferior courts, tribunals or officers.” Code, § 162. A change in the place of trial in a civil action *199may be bad when certain specified grounds therefor' exist. Code, § 2590. “ Whenever the change shall be granted on account of the prejudice or disability of the judge, the action shall be transferred to the district or circuit court of the same county, unless objections exist as to both judges, in wdiicli case it shall be transferred to the most convenient county in some other district or circuit.” Code, § 2592. It is under this statute that it is insisted that the district court obtained jurisdiction. But how can this be so, if the circuit court has exclusive jurisdiction? The two statutes or sections of the Code must be construed so that both can stand and have force and effect. If the district court-has jurisdiction, the circuit court does not have exclusive jurisdiction, and yet the statute expressly declares that it has. It will be observed that the jurisdiction of the circuit court under the statute is not confined to original jurisdiction, but that its jurisdiction of the case or subject-matter is exclusive. The case, therefore, must be determined in and by the circuit court. Section 2592 of the Code must, therefore, be construed as referring to and embracing cases in .which both courts have concurrent jurisdiction, and not to those where either court has exclusive jurisdiction. This construction gives force and effect to both sections of the Code. When the change was granted, it should have been sent to some other circuit court, and the district court erred in taking jurisdiction of the case. These views are in accord with the following cases: McKinney v. Wood, 35 Iowa, 167; Keniston v. Hewitt, 48 Id., 679; Easton v. Fleminy, 51 Id., 305; Cerro Gordo County v. Wright County, 59 Iowa, 485.
As the district court did not have jurisdiction of the cause, it did not have the power to call upon us to determine the other questions submitted. The cause will be remanded to the district court, with direction to sustain the motion and remand the cause to.the circuit court for disposition in accordance with this opinion.
Reversed.